FILED: NEW YORK COUNTY CLERK 02/11/2019 04:51 PM                                               INDEX NO. 650879/2019
NYSCEF DOC. NO. 1      Case 1:19-cv-02211 Document 1-2 Filed 03/11/19 Page 1 of 7 NYSCEF: 02/11/2019
                                                                         RECEIVED




         SUPREME COURT OF THE STATE OF NEW YORK
         COUNTY OF NEW YORK
         ------------------------------------x
                                             :
         IOMARTCLOUD, INC.                   :                        Index No. 650879/2019
                                                                                ___________/2019
                                             :
                             Plaintiff,      :                        Date Purchased: February 11, 2019
                                             :
                 – against –                 :                        SUMMONS
                                             :
         CASE WESTERN RESERVE UNIVERSITY,    :                        Plaintiff designates New York
                                             :                        County as the place of trial.
                             Defendant.      :
                                             :                        Basis of venue is CPLR § 503(a)
         ------------------------------------x

          TO THE ABOVE NAMED DEFENDANT:

                 YOU ARE HEREBY SUMMONED to answer the Complaint in this action and to serve a

          copy of your answer on the plaintiff’s attorney within 20 days after the service of this summons,

          exclusive of the date of service (or within 30 days after the service is complete if the summons is

          not personally delivered to you within the State of New York) and in case of your failure to

          appear or answer, judgment will be taken against you by default for the relief demanded in the

          Complaint.

          Dated: New York, New York                         SULLIVAN & WORCESTER LLP
                 February 11, 2019

                                                            By: /s/Michael T. Sullivan
                                                                Michael T. Sullivan
                                                                Clark A. Freeman
                                                            1633 Broadway
                                                            New York, New York 1009
                                                            (212) 660-3000
                                                            msullivan@sandw.com
                                                            cfreeman@sandw.com

                                                            Attorneys for Plaintiff IomartCloud, Inc.




                                                       1 of 7
FILED: NEW YORK COUNTY CLERK 02/11/2019 04:51 PM                              INDEX NO. 650879/2019
NYSCEF DOC. NO. 1     Case 1:19-cv-02211 Document 1-2 Filed 03/11/19 Page 2 of 7 NYSCEF: 02/11/2019
                                                                        RECEIVED




          To:

          Case Western Reserve University
          10900 Euclid Avenue
          Cleveland, OH 44106

          Defendant




                                                  2

                                               2 of 7
FILED: NEW YORK COUNTY CLERK 02/11/2019 04:51 PM                                                INDEX NO. 650879/2019
NYSCEF DOC. NO. 1     Case 1:19-cv-02211 Document 1-2 Filed 03/11/19 Page 3 of 7 NYSCEF: 02/11/2019
                                                                        RECEIVED




          SUPREME COURT OF THE STATE OF NEW YORK
          COUNTY OF NEW YORK
          ------------------------------------x
                                              :
          IOMARTCLOUD, INC.                   :                                   650879/2019
                                                                        Index No. ___________/2019
                                              :
                              Plaintiff,      :                         COMPLAINT
                                              :
                  – against –                 :
                                              :
          CASE WESTERN RESERVE UNIVERSITY,    :
                                              :
                              Defendant.      :
                                              :
          ------------------------------------x

                 Plaintiff IomartCloud, Inc. (“iomart”), by its undersigned attorneys, for its Complaint

          against defendant Case Western Reserve University, alleges as follows:

                                                NATURE OF ACTION

                 1.        iomart is a provider of data storage and cloud computing services, and defendant

          was one of its customers. This breach of contract dispute concerns defendant’s failure to pay for

          data storage above and beyond a monthly base amount during the period July 1, 2015 through

          June 30, 2016.

                                            JURISDICTION AND VENUE

                 2.        This Court has personal jurisdiction over defendant because, in Article 14 of the

          MSA, defined below, defendant (i) agreed “that any claims or disputes arising out of or relating”

          to the MSA (defined below) “shall be governed by the laws of New York” and (ii) “consent[ed]

          to the exclusive jurisdiction and venue in the federal and state courts of the State of New York in

          connection with any dispute or other matter arising out of this [MSA].”

                 3.        Venue is proper in this County pursuant to CPLR 503(a) because neither iomart

          nor defendant resides in the State, and iomart has designated this County as the place of trial.




                                                         3 of 7
FILED: NEW YORK COUNTY CLERK 02/11/2019 04:51 PM                                               INDEX NO. 650879/2019
NYSCEF DOC. NO. 1      Case 1:19-cv-02211 Document 1-2 Filed 03/11/19 Page 4 of 7 NYSCEF: 02/11/2019
                                                                         RECEIVED




                                                   THE PARTIES

                 4.      iomart is a corporation formed under the laws of Florida, with its principal place

          of business located in Vero Beach, Florida. iomart is a wholly owned subsidiary of Iomart

          Group PLC, a company organized in Scotland under the laws of the United Kingdom.

                 5.      Upon information and belief, defendant is a corporation for non-profit formed

          under the laws of Ohio, with its principal place of business located in Cleveland, Ohio.

                                           FIRST CAUSE OF ACTION:
                                               Breach of Contract

                 6.      iomart and defendant started their business relationship in or about 2013 when

          iomart acquired certain business lines from non-party SHI International Corp.

                 7.      The most recent iteration of the parties’ relationship began on or about July 1,

          2015, when iomart and defendant entered into an agreement entitled “Backup as a Service

          Partnership with EMC” (the “2015-16 Order”), pursuant to a Master Services Agreement

          (“MSA”).

                 8.      Under the 2015-16 Order, iomart was to provide defendant with certain cloud-

          based data storage services over a one-year period starting July 1, 2015. In return, defendant was

          to pay iomart a base monthly charge, plus overage charges for any data used in excess of a

          certain base amount.

                 9.      The 2015-16 Order stipulated a base monthly charge of $17,600 for a quantity

          commitment of 80 terabytes (“TB”) of data (the “Base Usage”). Exhibit A to the MSA provided

          for “overage charges,” which would be applied to any capacity usage exceeding the 80TB of data

          (the “Overage Charge”). The Overage Charge was set at $0.45 per gigabyte (“GB”).

                 10.     iomart fully performed under the 2015-16 Order, including by providing

          defendant with cloud-based data storage services.



                                                           2

                                                       4 of 7
FILED: NEW YORK COUNTY CLERK 02/11/2019 04:51 PM                                                INDEX NO. 650879/2019
NYSCEF DOC. NO. 1      Case 1:19-cv-02211 Document 1-2 Filed 03/11/19 Page 5 of 7 NYSCEF: 02/11/2019
                                                                         RECEIVED




                 11.     During the term of the 2015-16 Order, defendant used data in excess of the Base

          Usage. This resulted in Overage Charges of $541,105.46 (1,202,456.7 GB *$0.45).

                 12.     iomart has invoiced defendant for the full $541,105.46 of Overage Charges, yet

          defendant has refused to pay.

                 13.     By refusing to pay the $541,105.46 in Overage Charges, defendant has breached

          the MSA and the 2015-16 Order thereunder.

                 14.     In compliance with Article 14(B) of the MSA, iomart presented defendant with a

          concise statement of iomart’s claim for the overage charges and the data supporting that claim.

                 15.     In compliance with Article 14(C) of the MSA, iomart and defendant’s Contract

          Representatives, as defined in the MSA, used their best efforts to negotiate a settlement. Those

          efforts were unsuccessful.

                 16.     In compliance with Article 14(C) of the MSA, iomart and defendant engaged in a

          mediation before the American Arbitration Association, on or about October 18, 2017, in an

          attempt to negotiate a settlement. Those efforts also were unsuccessful.

                 17.     In compliance with Article 14(D) of the MSA, on or about January 14, 2019,

          iomart provided defendant with written notice that it intended to commence this action against

          defendant for breach of the MSA and 2015-16 Order thereunder.

                 18.     By reason of defendant’s breach, iomart has been damaged in an amount to be

          determined at trial, but in no event less than $541,105.46.

                 19.     Article 14(E) of the MSA provides that: “The prevailing Party in any dispute

          and/or legal action brought hereunder shall also be entitled to recover all reasonable out of

          pocket costs and expenses (including, but not limited to, reasonable court costs and attorneys’

          fees) incurred as a result thereof.”




                                                           3

                                                        5 of 7
FILED: NEW YORK COUNTY CLERK 02/11/2019 04:51 PM                                                INDEX NO. 650879/2019
NYSCEF DOC. NO. 1      Case 1:19-cv-02211 Document 1-2 Filed 03/11/19 Page 6 of 7 NYSCEF: 02/11/2019
                                                                         RECEIVED




                                      ALTERNATIVE CAUSE OF ACTION:
                                             Quantum Meruit

                 20.     From on or about July 1, 2015 through on or about June 30, 2016, iomart

          provided defendant with cloud-based data storage services in good faith.

                 21.     Defendant accepted those cloud-based data storage services.

                 22.     iomart expected compensation for its provision of cloud-based data storage

          services to defendant.

                 23.     Defendant failed to pay the full reasonable value of the cloud-based data storage

          services. The unpaid balance of the reasonable value of the services is equal to $541,105.46.

                 24.     Defendant therefore owes iomart $541,105.46.

                                              DEMAND FOR RELIEF

                 WHEREFORE, plaintiff IomartCloud, Inc. respectfully prays that this Court enter

          judgment in its favor and against defendant Case Western Reserve University, either on its

          Breach of Contract Cause of Action, or alternatively, on its Quantum Meruit Cause of Action,

          awarding (i) iomart damages in an amount to be determined at trial, but in no event less than

          $541,105.46, plus interest to the maximum extent permitted by law, along with iomart’s out of

          pocket costs and expenses, including, but not limited to, court costs and attorneys’ fees, in this

          action, and (ii) such other and further relief as this Court may deem just and proper.




                                                           4

                                                        6 of 7
FILED: NEW YORK COUNTY CLERK 02/11/2019 04:51 PM                                    INDEX NO. 650879/2019
NYSCEF DOC. NO. 1   Case 1:19-cv-02211 Document 1-2 Filed 03/11/19 Page 7 of 7 NYSCEF: 02/11/2019
                                                                      RECEIVED




          Dated: New York, New York
                 February 11, 2019         SULLIVAN & WORCESTER LLP

                                           By: /s/Michael T. Sullivan
                                               Michael T. Sullivan
                                               Clark A. Freeman
                                           1633 Broadway
                                           New York, New York 10019
                                           (212) 660-3000
                                           msullivan@sandw.com
                                           cfreeman@sandw.com

                                             Attorneys for Plaintiff IomartCloud, Inc.




                                                5

                                             7 of 7
